Title: From Thomas Jefferson to Henry Dearborn, 13 May 1803
From: Jefferson, Thomas
To: Dearborn, Henry


          
            Th:J. to Genl. Dearborne 
                     
            May 13. 1803.
          
          I am much pleased with both the ideas suggested by Lyons, viz. 1. to proceed from Knoxville direct through the Cherokee Creek & Choctaw country to Natchez. 2. to encourage individuals to make terms with the Indians on their private account for establishing farms along the line at every 15. or 30. or 45. miles distance as can be obtained.   but instead of going from Knoxville to Natchez in a strait line, it might be better to go down the Tennissee to our Trading post, because [that] must be a settled country; then to run a strait line, by compass to Fort Confederation, & from thence to Natchez: or better perhaps a strait line at once from the Trading post to Natchez, on the presumption that Fort Confederation is but a temporary establishment, & ought not therefore to affect a permanent road. leave need only be asked of the Indians to open a horsepath at first. a waggon way will grow out of that in due time, taking advantage of occurrences to gain it. could not Freeman be employed in running & marking the strait line, when he shall have finished at Vincennes? it is possible however that the road from Knoxville down the Tennissee may be very hilly; this is generally the case on rivers unless a road can be carried along the bank. should it be too hilly, the strait line might be preferable, as it seems to lead along the ridge dividing the waters of the Tennissee and head waters of the Alabama. the best carriage road would be along the ridge between the head waters of the Tennissee & Alabama, & thence along the ridge between the head waters of the Yazoo & Big black. but this would be circuitous, and only desireable when the intercourse by waggons & other carriages shall become considerable. I wish we had a survey of the Yazoo, with a view to our acquiring the country between that & the Missisipi.
        